Citation Nr: 1742599	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increases in the ratings for bilateral pes planus (currently rated 30 percent prior to May 15, 2017, and 50 percent from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to June 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In April 2017, this matter was remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned); the case is now assigned to the undersigned.


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that he was withdrawing his appeal seeking an increased rating for bilateral pes planus; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal seeking an increased rating for bilateral pes planus.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  The appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  Withdrawal may be by the appellant or by his/her representative, and is effective when received.  38 C.F.R. § 20.204(a)(b)(3).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

In July 2017, the Board received correspondence signed by the Veteran stating that he was satisfied with the ratings assigned and was withdrawing his appeal. Accordingly, the Board finds that there remains no allegation of errors of fact or law for appellate consideration with respect to this issue.  As the Board has no further jurisdiction to review an appeal on this matter, it is dismissed.


ORDER

The appeal seeking an increased rating for bilateral pes planus is dismissed.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


